Title: To Benjamin Franklin from William Strahan, 22 November 1769
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
New Street Wednesday noon Novr. 22 [1769]
I shewed the inclosed last night, after I saw you, to Mr. B. who highly approves of the Way in which I have stated the Matter, which he says is precisely as it ought to be. I hope you will therefore let me have your Answer as soon as you conveniently can. I am Ever Your most obedient
W. S.
 Addressed: To / Dr. Benjamin Franklin / at Mrs Stevenson’s / Craven Street
